Case 1:16-cv-00375-AJT-JFA Document 299-1 Filed 03/11/19 Page 1 of 2 PageID# 9698



                                 Index of Exhibits



                Exhibit Number                            Document Title
                                         Decl. of Hao-Y Froemling, Exec. Dir. for
                                         Vetting, Office of Intelligence and Analysis,
   Exhibit 1                             DHS
                                         Decl. of Michael J. Orlando, Acting Assistant
   Exhibit 2                             Dir. of the Counterterrorism Div., FBI
                                         Decl. of Timothy P. Groh, Deputy Director for
   Exhibit 3                             Operations of TSC, FBI
                                         Decl. of Deborah Moore, Branch Manager of the
                                         Trasport. Sec. Redress Branch in the Office of
                                         Civil Rights and Civil Liberties, Ombudsman and
   Exhibit 4                             Traveler Engagement, TSA
   Exhibit 5                             Osama Ahmed Interrog. Resp. (Feb. 2, 2018)
   Exhibit 6                             Dep. Tr. of Osama Ahmed
   Exhibit 7                             Ahmad Halabi Interrog. Resp. (Feb. 2, 2018)
   Exhibit 8                             Dep. Tr. of Ahmad Halabi
   Exhibit 9                             Saleem Ali Interrog. Resp. (Feb. 2, 2018)
   Exhibit 10                            Dep. Tr. of Saleem Ali
   Exhibit 11                            Mark Amri Interrog. Resp. (Feb. 2, 2018)
   Exhibit 12                            Dep. Tr. of Mark Amri
   Exhibit 13                            Samir Anwar Interrog. Resp. (Feb. 2, 2018)
   Exhibit 14                            Dep. Tr. of Samir Anwar
   Exhibit 15                            Shahir Anwar Interrog. Resp. (Feb. 2, 2018)
   Exhibit 16                            Dep. Tr. of Shahir Anwar
   Exhibit 17                            Ibrahim Awad Interrog. Resp. (Feb. 2, 2018)
   Exhibit 18                            Dep. Tr. of Ibrahim Awad
   Exhibit 19                            Dep. Tr. of Michael Coleman
   Exhibit 20                            Michael Coleman Interrog. Resp. (Feb. 2, 2018)
   Exhibit 21                            Baby Doe Interrog. Resp. (Feb. 2, 2018)
   Exhibit 22                            Dep. Tr. of Baby Doe
   Exhibit 23                            Doe 2 Interrog. Resp. (Feb. 2, 2018)
   Exhibit 24                            Dep. Tr. of Doe 2
   Exhibit 25                            Doe 3 Interrog. Resp. (Feb. 2, 2018)
   Exhibit 26                            Dep. Tr. of Doe 3
   Exhibit 27                            Doe 4 Interrog. Resp. (Feb. 2, 2018)
   Exhibit 28                            Dep. Tr. of Doe 4
   Exhibit 29                            Anas Elhady Interrog. Resp. (Feb. 2, 2018)
   Exhibit 30                            Dep. Tr. of Anas Elhady
   Exhibit 31                            Ausama Elhuzayel Interrog. Resp. (Feb. 2, 2018)
   Exhibit 32                            Dep. Tr. of Ausama Elhuzayel
   Exhibit 33                            Zuhair El-Shwehdi Interrog. Resp. (Feb. 2, 2018)
Case 1:16-cv-00375-AJT-JFA Document 299-1 Filed 03/11/19 Page 2 of 2 PageID# 9699



   Exhibit 34                           Dep. Tr. of Zuhair El-Shwehdi
   Exhibit 35                           Hassen Fares Interrog. Resp. (Feb. 2, 2018)
   Exhibit 36                           Dep. Tr. of Hassen Fares
   Exhibit 37                           Murat Frljuckic Interrog. Resp. (Feb. 2, 2018)
   Exhibit 38                           Dep. Tr. of Murat Frljuckic
   Exhibit 39                           Wael Hakmeh Interrog. Resp. (Feb. 2, 2018)
   Exhibit 40                           Dep. Tr. of Wael Hakmeh
   Exhibit 41                           Yaseen Kadura Interrog. Resp. (Feb. 2, 2018)
   Exhibit 42                           Dep. Tr. of Yaseen Kadura
   Exhibit 43                           Muhammad Khan Interrog. Resp. (Feb. 2, 2018)
   Exhibit 44                           Dep. Tr. of Muhammad Khan
   Exhibit 45                           Adnan Shaout Interrog. Resp. (Feb. 2, 2018)
   Exhibit 46                           Dep. Tr. of Adnan Shaout
   Exhibit 47                           Hassan Shibly Interrog. Resp. (Feb. 2, 2018)
   Exhibit 48                           Dep. Tr. of Hassan Shibly
   Exhibit 49                           Dep. Tr. of Donald Thomas
   Exhibit 50                           Donald Thomas Interrog. Resp. (Feb. 2, 2018)
                                        Decl. of Randy Howe, Exec. Dir. for Operations,
   Exhibit 51                           Office of Field Operations, CBP
                                        Decl. of Michael Christman, Acting Deputy
                                        Assistant Dir. of the Operational Programs
   Exhibit 52                           Branch, Criminal Justice Info. Servs. Div., FBI
                                        Decl. of Robin A. Stark-Nutter, Section Chief,
                                        Nat’l Criminal Background Check Sys., Dep’t of
   Exhibit 53                           Justice
                                        Decl. of Amy Powell, Attorney in the Fed.
                                        Programs Branch of the Civil Div. of the U.S.
   Exhibit 54                           Dep’t of Justice
   Exhibit 55                           Stipulation of Mark Amri
                                        Letter from Deborah Moore, DHS Traveler
                                        Redress Inquiry Program, to Shahir Anwar (Mar.
   Exhibit 56                           23, 2015)
                                        Transcript Excerpt of January 19, 2018 Hearing
   Exhibit 57                           before Magistrate Judge Anderson

   Exhibit 58                           FBI Interrogatory Responses, (Feb. 22 2018)
